In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-01-00164-CR

______________________________



PETROS YEBIO, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 337th Judicial District Court

Harris County, Texas

Trial Court No. 845312








Before Grant, Ross, and Cornelius,* JJ.
Opinion by Justice Grant


______________
*William J. Cornelius, Chief Justice, Retired, Sitting by Assignment

O P I N I O N


 	Petros Yebio was convicted in a single trial of two offenses of aggravated sexual assault.  The
causes have been appealed separately and briefed together.  
	Since the briefs and arguments raised therein are identical in both appeals, for the reasons
stated in Petros Yebio v. The State of Texas, No. 06-01-00163-CR, we likewise resolve the issues
in this appeal in the same manner.  
	The sentence is reformed to reflect that the sentences are to run concurrently, and the
judgment is otherwise affirmed.


						Ben Z. Grant
						Justice
Date Submitted:	May 31, 2002
Date Decided:		August 23, 2002

Do Not Publish

 Priority="39" Name="toc 5"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00241-CR
                                                ______________________________
 
 
                                     LAQUISHA JOHNSON,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the Fourth
Judicial District Court
                                                              Rusk County, Texas
                                                         Trial Court
No. CR08-249
 
                                                       
                                           
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
 
            Laquisha Johnson, appellant, has filed with this Court a
motion to dismiss her appeal.  The motion
is signed by Johnsons counsel.  Attached
to the motion is a letter written by Johnson to her appellate counsel
requesting that the appeal be dismissed. 
As authorized by Rule 42.2, we grant the motion.  See
Tex. R. App. P. 42.2.
            Accordingly,
we dismiss the appeal.
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          January
3, 2012
Date Decided:             January
4, 2012
 
Do Not Publish